Title: To James Madison from Hans Rudolph Saabye, 31 August 1803 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


31 August 1803, Copenhagen. Wrote last on 12 Apr. Encloses “the usual list of American Ships, which passed the Sound since the beginning of the Year, til the end of June last” [not found]. “Their number has not been inconsiderable and it appears, that the Trade from America to the Baltic will be an object of importance this Year.” So far, neutral ships have no cause to complain about the belligerent powers. Those ships taken “have either been released after a short detention, or if their Cargoes were proved Ennemy’s property, they have kept them on paying the freight.” The French occupation of Hanover and the British blockade of the Elbe and Weser Rivers are “very oppressive” to merchants who use these rivers “for the sake of their Imports & exports,” as they must “find vent for them in another manner, at a very considerable expence.” Danish trade, however, “must in many respects gain by it.” To protect their borders, and as a measure of precaution, the Danes have assembled an army of nearly twenty thousand men in Holstein, though “Denmarks neutrality, Seems in no danger of being disturb’d.” The Danes have also passed “wise Regulations” to prevent property of the belligerents from being “coverd by the Danish Flag.” Received JM’s circular letter of 9 Apr., enclosing the laws of the last Congress. Will answer the circular as soon as possible. “I shall strictly conform myself to the supplementary Act, concerning consuls and vice Consuls, which contain every thing, desirable on the subject.”
 

   
   RC (DNA: RG 59, CD, Copenhagen, vol. 1). 3 pp.; docketed by Wagner as received 15 Nov.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:510.



   
   Ibid., 4:491–93.



   
   See John J. Murray to JM, 22 June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

